                                                                    Case 3:17-cv-00116-RCJ-WGC Document 54 Filed 07/08/20 Page 1 of 2



                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW, ESQ.
                                                             2   Nevada Bar No. 12125
                                                                 REX D. GARNER, ESQ.
                                                             3   Nevada Bar No. 9401
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                             7   Email: rex.garner@akerman.com
                                                             8   Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
                                                             9   Certificateholders CWALT, Inc., Alternative
                                                                 Loan Trust 2006-32CB, Mortgage Pass-Through
                                                            10   Certificates, Series 2006-32CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                               UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                     DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA                 Case No.: 3:17-cv-00116-RCJ-WGC
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            14   FOR THE CERTIFICATEHOLDERS CWALT,
                                                                 INC., ALTERNATIVE LOAN TRUST 2006-              ORDER GRANTING
                                                            15   32CB,    MORTGAGE       PASS-THROUGH            MOTION TO REMOVE ATTORNEY
                                                                 CERTIFICATES, SERIES 2006-32CB,                 FROM ELECTRONIC SERVICE LIST
                                                            16
                                                                                     Plaintiff,
                                                            17   vs.
                                                            18   RAVENSTAR INVESTMENTS, LLC; KERN &
                                                                 ASSOCIATES, LTD.; HIGHLAND RANCH
                                                            19   HOMEOWNERS      ASSOCIATION;    DOE
                                                                 INDIVIDUALS I-X, inclusive, and ROE
                                                            20   CORPORATIONS I-X, inclusive,
                                                            21                       Defendants.
                                                            22   RAVENSTAR INVESTMENTS, LLC,

                                                            23                       Counterclaimant,
                                                                 vs.
                                                            24
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            25   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS CWALT,
                                                            26   INC., ALTERNATIVE LOAN TRUST 2006-
                                                                 32CB,    MORTGAGE       PASS-THROUGH
                                                            27   CERTIFICATES, SERIES 2006-32CB,

                                                            28                       Counterdefendant.

                                                                 53775274;1
                                                                    Case 3:17-cv-00116-RCJ-WGC Document 54 Filed 07/08/20 Page 2 of 2



                                                                 TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                             1
                                                                          PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law
                                                             2
                                                                 firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.
                                                             3
                                                                          Akerman LLP continues to serve as counsel for Plaintiff/Counter-Defendant The Bank of
                                                             4
                                                                 New York Mellon fka The Bank of New York, as Trustee for the Certificateholders CWALT, Inc.,
                                                             5
                                                                 Alternative Loan Trust 2006-32CB, Mortgage Pass-Through Certificates, Series 2006-32CB in this
                                                             6
                                                                 action. All items, including, but not limited to, pleadings, papers, correspondence, documents and
                                                             7
                                                                 future notices in this action should continue to be directed to Ariel E. Stern, Esq., Natalie L.
                                                             8
                                                                 Winslow, Esq. and Rex D. Garner., Esq.
                                                             9
                                                                          DATED this 7th day of July, 2020
                                                            10
                                                                                                             AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                             /s/ Rex D. Garner
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                             ARIEL E. STERN, ESQ.
AKERMAN LLP




                                                            13                                               Nevada Bar No. 8267
                                                                                                             NATALIE L. WINSLOW, ESQ.
                                                            14                                               Nevada Bar No. 12125
                                                                                                             REX D. GARNER, ESQ.
                                                            15
                                                                                                             Nevada Bar No. 9401
                                                            16                                               1635 Village Center Circle, Suite 200
                                                                                                             Las Vegas, Nevada 89134
                                                            17
                                                                                                             Attorneys for The Bank of New York Mellon
                                                            18                                               fka The Bank of New York, as Trustee for the
                                                                                                             Certificateholders CWALT, Inc., Alternative
                                                            19                                               Loan Trust 2006-32CB, Mortgage Pass-
                                                                                                             Through Certificates, Series 2006-32CB
                                                            20

                                                            21                                         COURT APPROVAL

                                                            22            IT IS SO ORDERED.

                                                            23                  July 8, 2020
                                                                          Date:______________

                                                            24                                                      ___________________________________
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                            25                                                      Case No.: 3:17-cv-00116-RCJ-WGC
                                                            26

                                                            27

                                                            28
                                                                                                               2
                                                                 53775274;1
